Citation Nr: 0635838	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from September 
13, 1977 to December 26, 1985, and other than honorable 
active duty service from December 27, 1985 to July 2, 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2003, the veteran testified at a RO hearing.  In 
August 2005 the Board remanded the issue for further 
development.  


FINDINGS OF FACT

1.  The veteran had dishonorable service from December 27, 
1985, to July 2, 1992.

2.  The veteran does not have a cervical spine disability 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The character of the veteran's discharge from service for 
the period of active duty from December 27, 1985 to July 2, 
1992 constitutes a bar to VA benefits.  
38 U.S.C.A. §§ 1101, 5107, 5303 (West 2002); 38 C.F.R. §§ 
3.312, 3.360 (2005).

2.  The veteran's cervical spine disability was not incurred 
in or aggravated by the veteran's active duty service, nor is 
the cervical spine disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the July 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
July 2002 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2002 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

While the VCAA letter did not appear to notify the veteran of 
the evidence needed to substantiate his service connection 
claim on a secondary basis due to a service-connected 
disorder, the Board finds any error to be harmless error as 
the supplemental statements of the case discussed the 
evidence necessary to establish a secondary service 
connection claim.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although it is unclear 
whether there was complete compliance with VCAA notice 
requirements prior to the rating decision on appeal, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the July 2002 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Per the 
August 2005 Board remand, another duty to assist letter was 
sent to the veteran in September 2005, which included 
specific requests for him to identify treatment by non-VA 
doctors and sign authorization release forms for private 
medical records to be obtained.  The veteran did not respond 
to this letter.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter, the RO rendered an Administrative 
Decision in January 2001 regarding the veteran's character of 
discharge.  Specifically, the RO found that the veteran had 
honorable active duty service from September 13, 1977 to 
December 26, 1985 and dishonorable service from December 27, 
1985 to July 2, 1992.  This was based on a General Court 
Martial dated January 14, 1991, and a bad conduct discharge.  
Consequently, the veteran is ineligible for VA benefit 
purposes for the period of service from December 27, 1985, to 
July 2, 1992.  See 38 C.F.R. §§ 3.312, 3.360(b).

Service medical records are negative for treatment of a neck 
disorder, except for a January 1988 entry, which is not 
during the veteran's eligible period of service for VA 
benefits.  

Post-service VA medical records showed treatment for a neck 
disorder.  Records to include an August 2000 VA x-ray found 
that the veteran had surgical ankylosing of the lower 
cervical spine.  A December 2001 VA medical record revealed 
the veteran had neck pain and underwent cervical fusion in 
the past.  A February 2003 VA record in presenting the 
veteran's history as apparently reported by the veteran, 
indicated that the veteran had lower back pain and bilateral 
upper extremities numbness following an anterior cervical 
diskectomy fusion of C4 to C7 in 1995 that began after an 
accident at work and lifting injuries in the military.  The 
diagnosis was cervical radiculitis.  

The veteran was afforded a VA examination in September 2003.  
In reporting the veteran's medical history as presented by 
the veteran, the examiner noted that the veteran had a 
surfing injury in 1983 and has had recurring back problems 
since that time.  After his arthrodesis in 1995 of C4 to C7, 
the veteran claimed that his arm pain was largely gone and 
the back pain improved.  X-rays of the cervical spine showed 
arthrodesis C4 to C7.  The examiner opined that it was likely 
as not that the veteran's cervical spine was unrelated to 
service as there was no mention of this and his current 
neurologic examination was normal, although he head extensive 
arthrodesis.  The examiner appeared to conclude that it was 
likely as not that the cervical spine was unrelated to 
service.  

The veteran was afforded another VA examination in May 2006.  
The claims folder was reviewed in conjunction with the 
examination.  In presenting the medical history the examiner 
noted that the veteran claimed that he experienced pure neck 
pain for the first time when he lifted a patient in April 
1995.  In December 1995 he underwent an anterior cervical 
diskectomy and fusion at C4-C5, C5-C6, C6-C7.  He complained 
of tingling in his fingertips at night.  His neck only hurt 
with sudden movement.  The veteran stated that he had 
frequent incapacitating episodes of neck pain requiring 
physician prescribed bed rest at least 24 days per year.  The 
examiner indicated that the veteran maintained that he could 
distinguish between his neck and thoracic spine pain, however 
he apparently pointed to an area in the mid thoracic spine 
when showing where he experienced incapacitating pain.  
Physical examination found a normal cervical lordosis.  He 
had a well-healed scar along the anterior aspect of his neck 
consistent with anterior cervical diskectomy and fusion.  The 
veteran had a small cervical rib at C7, he had a 3 level 
anterior cervical fusion at C4-C5, C5-C6, and C6-C7.  The 
diagnoses were intervertebral disc disease of the cervical 
spine, multilevel, and anterior cervical diskectomy and 
fusion secondary to multilevel intervertebral disc disease at 
C4-C5, C5-C6, and C6-C7.  The examiner opined that the 
veteran's current physical status with regard to his cervical 
spine was in excellent functional status with regard to pain, 
range of motion, and activity level.  The examiner commented 
that the veteran's contention that his cervical spine disease 
was related to postural abnormalities in his lumbar and 
thoracic spine was not shown by the examination, where normal 
bone contours were noted and the veteran had a normal 
posture.  The examiner noted that the veteran did not have 
any service medical records indicating an injury to the 
cervical spine, and his contention that he was misdiagnosed 
during service was not borne out by subsequent history.  The 
veteran did not experience pure neck pain until April 1995 
during a work related injury.  The examiner stated that the 
veteran's contention that his cervical spine abnormalities 
were caused by his service-connected thoracic and lumbar 
spine disorders is not supported by medical facts, as the 
incidents of cervical spine abnormalities in veterans with 
lumbar spine disorders is not greater than the average 
population.  The examiner opined that the veteran's current 
cervical spine disorder was not caused by or the result of 
military service or secondary to his service-connected 
thoracic lumbar spine disorders.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
cervical spine disorder is related to service.  The veteran's 
service medical records during his eligible period of service 
for VA benefits are negative for any neck disorders.  The 
evidence of record indicated that the veteran stated that he 
first felt pure neck pain in 1995, which was several years 
after service.  

While the September 2003 VA examination rendered an opinion 
regarding a possible nexus to service, the May 2006 VA 
examiner, who is an orthopedic surgeon, clearly opined that 
the cervical spine disorder was not caused by or the result 
of military service or secondary to the veteran's service-
connected thoracic and lumbar spine disorders.  The Board 
finds this opinion to be highly significant and probative as 
it was rendered by a competent medical professional who 
carefully reviewed the record and thoroughly examined the 
veteran.  There is no medical evidence in the claims folder 
to contradict this opinion, including the September 2003 VA 
examination.  

The Board notes that a claim for secondary service connection 
generally requires competent evidence of a current disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disease.  38 C.F.R. § 3.310.  In this 
case, the veteran does have a cervical spine disorder however 
the medical evidence discussed above establishes that the 
veteran's cervical spine disorder is not due to or aggravated 
by his service-connected thoracic and lumbar spine 
disabilities.  

While the veteran may believe that his neck disorder is due 
to service or to his service-connected disabilities, the 
veteran as a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The totality of the evidence has demonstrated that 
the veteran does not have a cervical spine disorder related 
to service or to a service-connected disability.  The Board 
is led to the conclusion that there is a preponderance of 
evidence against the veteran's claim.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


